Citation Nr: 0709172	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-15 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
gastritis.  

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for a colon disorder to 
include hemorrhoids, to include as secondary to gastritis.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
left inguinal hernia.  

5.  Entitlement to service connection for a left inguinal 
hernia. 

6.  Entitlement to service connection for left leg varicose 
veins, to include as secondary to service-connected right leg 
varicose veins.

7.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected right 
leg varicose veins.

8.  Entitlement to service connection for depressive 
disorder, to include as secondary to service connected 
disabilities.

9.  Entitlement to service connection for tinea versicolor.  

10.  Entitlement to service connection for left hand carpal 
tunnel syndrome, to include as secondary to service-connected 
residuals of an injury to the left forearm with scarring and 
bursitis.

11.  Entitlement to an initial compensable rating for 
residuals of an injury to the left forearm with scarring and 
bursitis prior to February 25, 2004.

12.  Entitlement to a rating in excess of 10 percent 
disabling for residuals of an injury to the left forearm with 
scarring and bursitis effective February 25, 2004.

13.  Entitlement to an initial compensable rating for left 
atrophic testicle.

14.  Entitlement to an initial compensable rating for 
residuals of meatotomy.  

15.  Entitlement to a rating in excess of 10 percent 
disabling for right leg varicose veins.

16.  Entitlement to an effective date prior to May 29, 2001 
for service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Benjamin D. Hooten, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in North Little Rock, 
Arkansas, which adjudicated the above claims.  

The Board notes that the issue of entitlement to an increased 
rating for residuals of an injury to the left forearm with 
scarring and bursitis stems from an initial service 
connection grant that was evaluated as noncompensable on 
initial rating, but was subsequently granted a staged rating 
of 10 percent disabling effective February 25, 2004 in a 
Decision Review Officer (DRO) decision dated in November 
2004.  The Board has thus characterized this issue to reflect 
this staged rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2006).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The reopened claims for entitlement to service connection for 
gastritis and for left inguinal hernia, claims for service 
connection for a colon disorder, including hemorrhoids, and a 
skin disorder claimed as tinea versicolor are REMANDED to the 
Agency of Original Jurisdiction (AOJ).  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In June 1969, the RO denied the veteran's claim for 
service connection for a left inguinal hernia.  The veteran 
filed a notice of disagreement, but failed to perfect an 
appeal of this decision.

2.  New evidence received since the June 1969 rating decision 
is not cumulative and does relate to an unestablished fact 
necessary to substantiate the claim.

3.  In November 1971, the RO notified the veteran that it 
denied reopening the veteran's claim for service connection 
for a gastritis disability.  The veteran did not appeal this 
decision.

4.  New evidence received since the November 1971 rating 
decision is not cumulative and does relate to an 
unestablished fact necessary to substantiate the claim.

5.  The preponderance of the competent medical evidence 
reflects that the veteran's left leg varicose veins is 
neither related to service, nor to his service-connected 
right leg varicose veins, nor does the evidence reflect that 
the left leg varicose veins was manifested within one year of 
service discharge.

6.  The preponderance of the competent medical evidence 
reflects that the veteran's left knee disorder is neither 
related to service nor to his service-connected right leg 
varicose veins nor does the evidence reflect that the left 
knee had arthritis manifested within one year of service 
discharge.

7.  The preponderance of the competent medical evidence 
reflects that the veteran's depressive disorder is neither 
related to service, nor to his various service-connected 
disabilities.

8.  The preponderance of the competent medical evidence 
reflects that the veteran's left hand carpal tunnel syndrome 
is neither related to service, nor to his service-connected 
left forearm disorder.

9.  Prior to February 25, 2004 the veteran's left forearm 
disorder with scarring and bursitis has been primarily 
manifested by a scar that is tender and painful.

10.  As of February 25, 2004 the veteran's left forearm 
disorder with scarring and bursitis has scarring which does 
not exceed 12 square inches (77 square centimeters), and does 
not result in a compensable loss of motion of the left 
shoulder or arm in any other functional limitations.

11.  The veteran's left testicle atrophy is manifested by no 
compensable symptomatology.

12.  The veteran's disability due to status post meatotomy is 
manifested by no compensable symptomatology.

13.  The veteran's service connected right leg varicose veins 
are manifested by complaints of pain and persistent edema 
incompletely relieved by elevation, but with no evidence of 
stasis pigmentation, eczema, or ulceration.

14.  The veteran first filed a claim of entitlement to 
service connection for a prostate condition by a letter, 
which was received by the RO on May 29, 2001.

15.  In a rating decision of March 2002, the RO granted 
service connection for prostatitis evaluated at 10 percent 
disabling effective May 29, 2001, date of receipt of claim.


CONCLUSIONS OF LAW

1.  The June 1969 rating decision, which denied entitlement 
to service connection for a left inguinal hernia disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  New and material evidence has been received since the 
June 1969 determination, and the claim for service connection 
for a left inguinal hernia disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The November 1971 determination, which found that no new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for a gastritis disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

4.  New and material evidence has been received since the 
November 1971 determination, and the claim for service 
connection for a gastritis disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  Varicose veins of the left leg are not due to service-
connected right leg varicose veins, nor were they incurred in 
or aggravated by active military service, nor may they be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

6.  A left knee disorder is not due to service-connected 
right leg varicose veins, nor was it incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

7.  A major depressive disorder, is not due to any service 
connected disability nor was one incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

8.  Left hand carpal tunnel syndrome, is not due to service-
connected residuals of a left forearm disability nor was it 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

9.  The criteria for an initial rating of 10 percent but no 
more for a left forearm disorder with scarring and bursitis 
prior to February 25, 2004 have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2006). 

10.  The criteria for a rating in excess of 10 percent for a 
left forearm disorder with scarring and bursitis have not 
been met as of February 25, 2004.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2006). 

11.  A compensable rating for a left atrophic testicle is not 
warranted. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.27, 4.115a-b, Diagnostic Code 7523, 7525 (2006).

12.  A compensable rating for status post meatotomy is not 
warranted. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.27, 4.115a-b, Diagnostic Codes 7599-7518 (2006).

13.  The criteria for a 20 percent disability rating, but no 
more for varicose veins of the right leg are met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.14, 4.104, Diagnostic Codes 7120 (2006).

14.  The criteria for an effective date, prior to May 29, 
2001, for a grant of entitlement to service connection for 
prostatitis have not been met. 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, and 5110 (West 2002 & Supp. 
2006); 38 C.F.R. 
§ 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below. See 
VAOPGCPREC 7-2004.

In January 2001 the veteran filed his claim for an increased 
rating for right leg varicose veins.  In May 2001 he filed 
his claim for service connection for a prostate disorder.  In 
June 2002 he filed his claims for an increased rating for the 
left forearm scar and his skin disorder and attempted to 
reopen his service connection claims for gastritis and left 
hernia.  In August 2002 he filed his claim for service 
connection for a left knee disorder and left leg varicose 
veins.  In September 2002 he filed his claims for service 
connection for a colon disorder and hemorrhoids as secondary 
to gastritis.  In June 2003 he filed his claims for increased 
ratings for meatotomy and left testicle problems.  In July 
2004 he filed his claim for service connection for depressive 
disorder.  In August 2005 he filed his claim for service 
connection for left carpal tunnel syndrome.  The RO 
adjudicated these claims in ratings dated in January 2001, 
March 2002, February 2003, March 2005 and December 2005.  

Although the gastritis claim was adjudicated de novo in 
February 2003, with subsequent duty to assist letters 
addressing this issue from the standpoint of service 
connection, with no discussion of the criteria of new and 
material evidence needed to reopen a previously denied claim, 
the veteran is not prejudiced in this instance where the 
Board is reopening this claim.  Regarding the new and 
material issue for the left hernia, although the RO did deny 
reopening this previously denied claim in the February 2003 
rating, it again failed to discuss the criteria of new and 
material evidence needed to reopen this claim in subsequent 
duty to assist letters addressing this issue.  Again, the 
veteran is not prejudiced in this instance where the Board is 
reopening this claim.  Regarding the reopened claims for 
service connection for a gastritis and left inguinal hernia, 
the veteran was initially notified of the VA's duty to assist 
for service connection in a September 2002 letter.  

Regarding the claim of entitlement to service connection for 
left leg varicose veins, he was initially notified of the 
VA's duty to assist in an August 2002 letter.  Duty to assist 
notification regarding service connection claims for the left 
arm, left testicle and meatotomy were addressed in an August 
2003 letter, later the initial ratings for these granted 
issues were addressed in a September 2004 and February 2005 
letter.  The service connection claims for left knee, 
depressive disorder and carpal tunnel syndrome were initially 
addressed in duty to assist letters dated in June 2004, 
September 2004, and September 2005.  Regarding the increased 
rating for varicose veins of the right leg, the duty to 
assist letter initially addressing this issue was received in 
June 2004.   

These letters provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection and increased rating, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  
Additional duty to assist letters addressing all issues were 
provided by in February 2005, and March 2006.  The duty to 
assist letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Again any failure in these documents to provide 
the veteran with the correct law addressing the issue of new 
and material evidence, is nonprejudicial in that his claim is 
being reopened by the Board.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of January 2003, 
December 2003, August 2004, October 2004, January 2005, March 
2005 and December 2005, which when appropriate, included 
examination of the veteran and review of the record.

The Board notes that the veteran submitted additional 
evidence via his representative after the most recent 
supplemental statement of the case was furnished in June 
2006.  These include a June 2006 letter from a clinical 
neuropsychologist addressing in-service stressors stemming 
from an aboard ship fire the veteran served on and the fact 
that the veteran meets the diagnostic criteria for post-
traumatic stress disorder (PTSD).  Also submitted was January 
2007 letter from a LCSW stated that the veteran was diagnosed 
by an examining psychiatrist with PTSD.  The statement 
contained a discussion of PTSD symptoms including limited 
family interaction, social isolation, not participating in 
activities, lying around and conflict with his neighbor.  
This LCSW believed that most of this behavior was associated 
with severe depression associated to his PTSD.  Although 
there was no waiver of RO review of this evidence, the 
veteran is not prejudiced by this evidence which pertains 
strictly to findings about service-connected PTSD, and is not 
relevant to the current issues on appeal, including the 
depressive disorder.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with a letter in 
March 2006 advising him of the Dingess, supra, and notified 
him of the type of evidence necessary to establish the degree 
of disability and earlier effective dates for this matter.

II.  New and Material Evidence

A June 1969 rating decision denied service connection for the 
stomach (gastritis) and left hernia.  He was granted service 
connection for varicose veins of the right leg and was 
assigned a noncompensable rating.  This rating recited 
complaints and treatment for his stomach and suspected hernia 
in the service medical records and findings from the May 1969 
VA examination of the abdomen being flat with no masses, 
tenderness or rigidity and an incomplete left inguinal hernia 
in denying the claims.  The July 1969 notice of this decision 
noted that compensation was not warranted for left inguinal 
hernia and that he was not entitled to compensation for 
stomach trouble as the last examination showed no disability.  
The veteran filed a notice of disagreement, and a statement 
of the case was issued in March 1970 but he did not submit a 
substantive appeal.  

The veteran attempted to reopen the stomach (gastritis) 
claim, and received notice in November 1971 stating that 
there was a prior final denial of this claim and that he 
needed new and material evidence to reopen it.  Again he did 
not appeal this matter.

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2006).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers. 38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

As previously indicated, regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Among the evidence reviewed by the RO in June 1969 regarding 
the hernia claim and in the RO's November 1971 denial to 
reopen the gastritis claim were service medical records with 
pertinent findings as follows.  A March 1965 enlistment 
examination's report of medical history gave a history of 
right ankle sprain four years ago, occasional boils, 
occasional colds, sore throats, and rupture in November 1964 
treated with medication.  In December 1966 he had pain in his 
right side times 2 weeks, with tenderness overlying the rib 
at the right costal margin midclavicluar line, no palpable 
mass, no displacement, test for fractured rib was negative.  
In April 1967 he complained of nausea, vomiting, upset 
stomach, cramps, diarrhea, lightheadedness.  His temperature 
was 98 degrees.  In November 1967 he was seen for complaints 
of diarrhea since the previous day.

In July 1968 he was admitted for complaints of right lower 
quadrant pain (abdominal) while lifting heavy weights.  Pain 
was first noted in the right testicle, followed immediately 
by right abdominal pain.  Pain subsided with bedrest.  A 
hernia could not be identified by physical examination; he 
had a history of left hernia three years ago.  The 
provisional diagnosis was inguinal hernia, bilateral.  Also 
in July 1968 he had a history above, no hernia was palpable, 
testes were within normal limits, mild tenderness, right 
lower rectum.  The impression was muscle strain, rectus 
hematoma secondary to heavy lifting.  There was no evidence 
of pathology present in the inguinal rings.  

In August 1968 he had complaints of pain in the abdomen times 
one week and of blood in the stools, fresh and bright.  Also 
in August 1968 he had a history of abdominal pain and had non 
specific periumbilical pain with no vomiting.  Stools were 
yellow and soft with blood.  The impression was gastro 
enteritis.  

The March 1969 separation examination revealed that the 
abdomen and viscera was positive for atrophic left testicle, 
otherwise no significant findings regarding the abdomen or 
inguinal area were reported.  

Also before the RO in June 1969 for the hernia claim and in 
November 1971 for the gastroenteritis claim, was the report 
of a May 1969 VA examination which revealed complaints of 
trouble with his right leg and his stomach bothered him.  
Examination of the lymphatic system revealed a few small non 
tender nodes, both inguinal regions.  Review of his digestive 
system reflects he got knots in his stomach when he gets 
nervous, but no relation to activity.  His abdomen was flat, 
he had no masses, tenderness or rigidity.  He had no 
hemorrhoids.  His genitourinary system was normal.  He was 
diagnosed in pertinent part with left inguinal hernia, 
incomplete.  

Also before the RO in November 1971 for the gastroenteritis 
claim was a June 1969 VA treatment record which revealed the 
veteran stated that he had onset in 1965 of recurrent 
epigastric distress (aching or cramping.)  This was usually 
related to emotional tension, with no relation to food 
intake, position or activity.  He had intermittent symptoms 
every few days but since his discharge, he has had symptoms 
almost daily and loose to soft stools 3 times a day.  He had 
no diagnosis made in the Navy and no gastrointestinal (GI) 
series done.  Physical examination revealed no abdominal 
tenderness or masses.  His liver and spleen was not palpable.  
Rectal examination was normal.  The impression in pertinent 
part was psychophysiologic GI reaction.  

Also before the RO in November 1971 for the gastroenteritis 
claim was a July 1969 VA claims file review reflecting that 
the service medical records indicated abdominal cramps, 
vomiting and diarrhea in April 1967.  He then had stomach 
cramps in September 1967.  There was no diagnosis 
established.  In August 1968 he had abdominal pains and a 
diagnosis was made of gastroenteritis and no X-rays were 
taken.  GI series done in July 1969 showed slight 
irritability and slight deformity of the duodenal bulb.  A 
few days later in July 1969 the veteran had less abdominal 
pain, but his stools were unchanged.  July 1969 X-rays of the 
upper GI that revealed his esophagus and stomach appeared 
normal, although the duodenal bulb showed slight irritability 
and slight deformity.  There was no definite active ulcer 
crater demonstrated.  The remainder of the duodenum and 
proximal jejunum appeared normal.  Records from October 1969 
showed intermittent GI distress, relieved with medication.  
Physical examination revealed mild epigastric distress.  By 
November 1969, he was improved with no further abdominal 
pain.  

Among the additional evidence received after the November 
1971 denial of service connection for gastritis was a 
December 1972 VA treatment record revealing that the veteran 
had blood in his stool and was diagnosed with malapsorption 
syndrome.  He had a 6 year history of burning pain in the 
lower epigastrium, with heavily seasoned foods and alcoholic 
beverages worsened his pain.  In December 1972, he was 
diagnosed as having peptic disease with hypertropic 
gastritis, Brunner's gland, hypertrophy of the duodenum and 
small bowel pattern consistent with malapsorption syndrome.  
Zollinger-Ellison syndrome should also be considered.  

Additionally received after November 1971 was a January 1973 
data base of present illnesses showing pertinent complaints 
of abdominal pain and frequent loose stools among others.  
Also a January 1973 upper gastrointestinal (UGI) series 
showed a possible malapsorption syndrome and mass lesion in 
the lower abdomen had to be ruled out.  He also was assessed 
the same month with rectal fistula.  

The post November 1971 evidence includes records showing that 
the veteran was hospitalized in November 1973 for 
malabsorption syndrome suspected.  He stated that he has 
burning epigastric pain for about 4 to 5 years.  Pain was 
made worse by alcohol intake, fairly infrequent in nature.  
It was improved by milk or Maalox.  He had also noted 
frequent loose greenish bowel movements and occasional rectal 
bleeding.  Tests included upper gastrointestinal (UGI) series 
with small bowel follow through, indicative of chronic 
gastritis and malapsorbtion syndrome.  He was also diagnosed 
with chronic prostatitis.  In November 1974 a UGI series was 
normal.  In December 1976 he had a long history of stomach 
pain and the impression was irritable stomach and intestine 
neurotension.  

Among the pertinent evidence received after the RO's June 
1969 denial of his claim for service connection for left 
inguinal hernia were workers compensation records from the 
Postal Service revealing that in September 1979 the veteran 
complained of pain in the abdomen after lifting a mail pouch 
with resulting right lower quadrant pain.  The examination 
did not reveal a bulge.  He was advised to undergo X-rays.  
In October 1979 record revealed complaints of pain over the 
pubic areas.  In December 1979 he had pain in the right 
testicle, no bulge of inguinal region.  Additional records 
reflect that he underwent an operative repair of the right 
inguinal hernia done in October 1980.  

Regarding the gastritis claim, the additional evidence 
submitted after November 1971 includes a February 1980 a 
letter from a Dr. W which gave a history of treating the 
veteran in August 1979 for complaints of a burning sensation 
in his stomach of 1 weeks duration.  He ate highly seasoned 
food, drink, and was prescribed an ulcer diet.  In April 1985 
he was being evaluated by his doctor for symptoms of 
abdominal and flank pain and history of remote hematuria.  
Another April 1985 record revealed that he was seen for 
complaints of bloating and belching and his UGI was within 
normal limits.  

Regarding the left hernia claim, the additional evidence 
submitted after June 1969 includes an August 1986 letter from 
a private doctor (Lyons) revealing he first saw the veteran 
in September 1980 for left groin pain and subsequently 
repaired a right inguinal hernia.  He had a rather prolonged 
post operative course with discomfort in the groin and right 
testicle.  He next saw the veteran in January 1982 who 
suffered a strain secondary to lifting and catching the mail 
and slipping on some ice, he injured his right groin.  The 
examination failed to show any recurrence and it was felt to 
be musculoskeletal strain.  He then saw the veteran in 
January 1986 and had swelling and tenderness in the right 
groin and right testicle, with no frank bulge or hernia 
noted.  In April 1986 he again had complaints of right groin 
pain precipitated by lifting.  Again no evidence of hernia on 
examination was noted.  He also had some rectal pain and 
thrombosed hemorrhoids were found.  On examination in August 
1986 the veteran was noted to have no recurrent hernia.  He 
did have a long history of problems with his groin and rectal 
area.  

Additional evidence received pertaining to the gastritis 
claim includes several test results from the 1990's showing 
various GI diagnoses.  These include an August 1996 stomach 
biopsy which diagnosed mild chronic gastritis with organisms 
present, consistent with H. pylori biopsy; an 
espohagogastroduodenoscopy (EGD) in August 1996 that 
diagnosed gastritis and a normal August 1996 colonoscopy.  In 
February 1997 after he was seen for complaints that included 
epigastric pain, fullness and lower cramping-type abdominal 
pain, and bright red blood per rectum on several occasions, 
he underwent a colonoscopy which assessed hemorrhoids, 
prominent prostate, colon polyps, status post 
electrocauterization.  In December 1997 a colon biopsy 
diagnosed colonic mucosa, with focal hyperplastic changes, 
and 1 fragment of colonic mucosa, negative.  A December 1997 
stomach pathology report diagnosed chronic superficial 
gastritis, mild.  An addendum revealed that the pathology 
revealed findings consistent with helicobacter pylori.  A 
January 1998 colonoscopy yielded an impression of rectal 
polyps most likely hypoplastic.  Hemorrhoids were also 
diagnosed in January 1998.  In January 1999 the veteran 
complained of upper and lower abdominal pain, including 
epigastric pain, sharp pain in the lower abdomen and 
constipation, and an EGD done the same month gave an 
impression of gastritis and duodenitis, likely the cause of 
the veteran's current symptoms.  

The additional evidence received after the RO's November 1971 
denial addressing the gastritis claim reflects that from the 
middle of 1999 through the 2000's he continued to progress 
with gastrointestinal symptoms that now involved his 
esophageal region.  After he was seen in July 1999 for 
gastrointestinal complaints including burning in his throat, 
an EGD diagnosed acute esophagitis, diffuse gastritis, 
gastric ulcer and duodenitis.  A January 2000 EGD yielded the 
same diagnosis as the one in July 1999.  In November 2000 he 
was seen for complaints of blood in his stool and cramping 
abdominal pain, and a colonoscopy diagnosed hemorrhoids, 
hematochezia probably secondary to hemorrhoids.  A July 2001 
EGD with biopsy diagnosed diffuse gastritis and duodenitis.  
Stomach and esophageal biopsies also from July 2001 revealed 
no active inflammation of H. blacter pylori noted.  The 
endoscope from the same month diagnosed hemorrhoids and colon 
polyps status post electrocauterization.  In October 2001 the 
veteran underwent surgery for painful anal fissure with 
enlarged hemorrhoids.  A March 2002 EGD diagnosed acute 
esophagitis and diffuse gastritis.  His presenting symptoms 
had been severe abdominal pain, and history of increasing 
fullness, bloating and gas.  The March 2002 pathology report 
diagnosed fragments of gastric mucosa with minimal focal 
chronic inflammation.  He was negative for active gastritis, 
H pylori, intestinal metaplasia, dysplasia and cancer.  An 
April 2002 abdominal ultrasound diagnosed a renal cyst and 
was otherwise normal.  A July 2002 colonoscopy assessed 
hemorrhoids and colon polyps status post 
electrocauterization.  

Also received after the RO's November 1971 denial of service 
connection for gastritis were four letters submitted by 
private physicians addressing his various GI problems.  The 
first, dated in August 2002 by a Dr. Williams stated that he 
has been following this veteran since 1977, when he first 
presented with symptoms of fullness, bloating and gas.  The 
veteran continued to have these same symptoms even after the 
first onset from 1965 to 1969 when he served in the Navy.  
During his first involvement with the veteran, he was 
diagnosed with peptic ulcer disease (PUD), which is the same 
diagnosis he continued to have at this time.  

The second letter, dated in September 2002 letter from a Dr. 
Crocker stated that the veteran had surgery and had an 
internal sphincterotomy, fissurectomy and hemmorhoidectomy 
done at this time.  This doctor speculated that it was 
possible that gastritis caused the fissure but there was no 
way of knowing in this case.  

The third letter also dated in September 2002 from a Dr. 
Betton stated that he first saw the veteran in July 1995 for 
complaints of abdominal pain.  The veteran had an EGD  in 
August 1996 that demonstrated the same.  Throughout his 
tenure with this patient he has had this recurrent problem.  
This doctor has sent him to gastroenterologists for the same 
thing.  Since gastritis and gastroespophageal reflux is a 
permanent condition, what this doctor was seeing is most 
likely a continuum of what he had in the military.  

The fourth letter dated in April 2003 was again from Dr. 
Williams in response to a determination done by the VA 
hospital in which their report reviewed by this doctor for 
"service connected" gastritis indicated that the veteran 
was seen as an outpatient at the VAMC from June to July 1999 
and reported that a UGI of the esophagus and stomach appeared 
to be normal.  It was further noted that there was no 
evidence of any active ulcer crater demonstrated.  In 
response to this, Dr. Williams stated that he would expect 
for the UGI of the esophagus and stomach to be normal.  The 
veteran had obvious evidence of gastritis which was more of a 
mucosal finding diagnosed by a biopsy rather than a UGI.  So 
it appeared that the veteran could well have had and all 
evidence pointed that he has peptic ulcer disease 
characterized by diffuse acute esophagitis and diffuse 
gastritis.  This doctor pointed out that previous report in 
1969 revealed that the veteran's duodenal bulb showed slight 
irritability and slight deformity present.  This was clearly 
evidence of PUD with evidence of duodenitis at that 
particular time.  The doctor urged consideration of service 
connection for PUD.  

Among the additional pertinent evidence received after the 
RO's June 1969 denial of a left hernia disorder was a May 
2003 letter from a Dr Betton who stated that the veteran had 
been a patient since 1985.  Since then this doctor has 
treated him for right sided groin pain and occasional left 
sided groin pain.  Review of his service medical records 
revealed that on induction in service he was normal with no 
complaints of groin pain on physical exam.  Further a review 
of the same records revealed that the veteran saw the 
shipboard doctor on several occasions for groin pain.  To a 
reasonable degree of medical certainty this doctor could 
state that the veteran's problem seemingly began in the 
military. 

The veteran testified in July 2003 hearing that he did alot 
of heavy lifting in the service and was treated for groin 
pain and was diagnosed with right hernia but also had similar 
pain in the left side in the service and also had left 
testicle soreness in the service.  

Also received after the June 1969 hernia denial and the 
November 1971 gastritis denial was a December 2003 VA 
examination which noted that the veteran gave a history 
trouble with his stomach dating back to 1967.  Although the 
examiner indicated that the claims file and service medical 
records were available and were reviewed at the time of his 
examination in order to answer the questions, the veteran was 
said to have never had surgery or a GI bleed.  The examiner 
noted that Dr. Williams, a private gastroenterologist, had 
told the veteran that he had reflux and had signs of 
gastritis.  The veteran was currently taking Prevacid for 
relief of gastritis and his weight had remained stable 
although he claimed to eat mostly bland foods.  His 
complaints included occasional constipation and diarrhea, 
although the examiner opined that the history of his bowel 
movements seemed to be normal.  The veteran stated that he 
had some burning epigastric pain.  He had a right inguinal 
hernia repaired in 1980 and left inguinal repaired this year.  
Regarding the right hernia he said he still had some pain in 
the incisional area and tried to avoid heavy lifting because 
it caused pain and that pain occasionally radiated into the 
right testicle.  He only had the operation on the right side.  
There was no history suggestive of the recurrence of the 
hernia.  

Physical examination revealed the veteran's abdomen to be 
soft and nontender.  Bowel sounds were normal.  There were 
healed oblique scars in both inguinal areas consistent with 
the surgical hernia repairs.  There was no evidence of 
recurrent hernia on either side.  There was no unusual scar 
formation and no tenderness was noted.  The records review 
indicated that his first hernia surgery was approximately 10 
years after he left the surgery and his second one was 30 
years after service.  Also in the records there was a note 
regarding his abdominal pain.  There was no suggestion that 
this veteran at this time had anything more than an "upset 
stomach" and this examiner did not believe this could 
possibly be diagnosed as significant PUD or gastritis.  The 
examiner was not denying that the veteran at this time has 
the symptoms but did not see a cause pattern.  

The examiner commented that it was his opinion that it was 
highly unlikely that the events described in the 1960's are 
related to the veteran's current abdominal complaint.  The 
examiner reviewed Dr. William's report and in spite of his 
comments, did not think there was a relationship between the 
veteran's current symptoms and his military service.  
Throughout the examination the impression was that the 
veteran's description of discomfort was out of proportion to 
the physical findings.  

Based upon review of the evidence, the Board finds that new 
and material evidence has been submitted to reopen both 
previously denied claims for service connection for a left 
inguinal hernia and for a stomach disorder.  

Regarding the gastrointestinal claim, the Board finds that 
the new and material evidence includes the large amount of 
post-service evidence showing gastrointestinal pathology, 
including that with a similar diagnosis of gastritis as was 
diagnosed in service.  Furthermore, the letters from the 
veteran's private doctors Dr. Williams and Dr. Betton dated 
in August 2002, September 2002 and April 2003 and described 
above suggest that the veteran's current gastrointestinal 
pathology had its onset in service.  This evidence, which was 
not previously reviewed in 1971, is material because it 
significantly shows evidence of possible continued 
gastrointestinal pathology stemming from service, with a 
medical opinion in favor of such a finding.  Such evidence 
raises a reasonable possibility of substantiating this claim.

Regarding the left hernia claim, the Board finds that that 
the new and material evidence includes the May 2003 letter 
from Dr Betton who stated that he treated the veteran for 
occasional left sided groin pain and reviewed the service 
medical records that included records of shipboard treatment 
for groin pain on several occasions.  This doctor opined to a 
reasonable degree of medical certainty that the veteran's 
problem seemingly began in the military.  This evidence, 
which was not previously reviewed in 1969, is material 
because it significantly provides a medical opinion linking 
current left groin residuals/possible inguinal hernia to 
medical events in service.  Such evidence raises a reasonable 
possibility of substantiating this claim.

Under these circumstances, as new and material evidence has 
been received, the claims are now reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

III.  Service Connection for Left Knee, Left Leg Varicose 
Veins, Carpal Tunnel Syndrome and Depressive Disorder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, 
neurological disease, cardiovascular disease and arthritis 
when they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 
Vet. App. 439 (1995).

Overview--Service medical records regarding all four 
disorders

A March 1965 enlistment examination's report of medical 
history gave a history of right ankle sprain four years ago, 
occasional boils, occasional colds, sore throats, and rupture 
in November 1964 treated with medication.  

The service medical records reveal no evidence of any left 
knee problems, left leg varicose veins or carpal tunnel 
syndrome of the left upper extremity.  There were also no 
records of psychiatric problems in service.  He was treated 
numerous time in the service for varicose veins of the right 
leg, with no mention of the left leg.  Although he had a 
foreign body removed from his left forearm in October 1967, 
there was no evidence of neurological damage, and stitches 
were removed in November 1967 with no evidence of carpal 
tunnel shown.  The March 1969 separation examination was 
completely negative for any findings of knee problems, left 
leg problems, psychiatric complaints or left upper extremity 
carpal tunnel syndrome.  

A.  Left Knee

The service medical records pertaining to the left knee were 
discussed above and were negative for any problems with the 
left knee.

In January 1976 the veteran underwent a VA examination for 
varicose veins of the right leg.  There was no significant 
left leg findings.  His knees bilateral range of motion were 
0 to 140, there was no crepitus or instability or pain on 
motion either knee.  

In June 1981 the veteran was seen by a private doctor with 
complaints of aching in both of his knees.  The right one 
grated and both tended to have some discomfort when he tried 
to sleep.  Physical examination and X-rays were satisfactory.  
The doctor was unable to give an exact diagnosis.  The 
veteran underwent a medial meniscectomy for a torn medial 
meniscus performed by the same doctor in February 1983.  In 
August 1983 the veteran twisted his knee slightly after 
getting out of the way of a car.  He did not indicate which 
knee was injured.  In November 1983 the veteran was still 
with some patella discomfort.  An August 1984 letter from the 
veteran's doctor revealed complaints of feeling of numbness 
in the lower extremity below the knee level.  It was 
bilateral.  The doctor was unable to determine what was going 
on.  He had done arthroscopy on the left knee one year ago 
and surgery for varicose veins in the service.  

A private record from October 1983 revealed the veteran was 
seen for a fresh injury to his left knee sustained the 
previous day at work.  The veteran was well known to this 
doctor because of prior surgical care when he was seen in May 
1981 for right knee discomfort.  He re-entered his care in 
February 1983 with left knee trouble.  He underwent 
arthroscopic examination in February 1983 and a torn medial 
meniscus was found.  His recovery was totally uneventful.  
Now he was injured in October 1983 in a fall at work.  After 
the examination, the doctor opined that the veteran's present 
injury was a sprain from which he would quickly recover.  

A May 1990 magnetic resonance imaging (MRI) of the left knee 
showed a small tear through the medial meniscus and changes 
suggesting previous partial meniscectomy.  A May 1990 report 
from the veteran's private doctor pointed out that the 
veteran was in a car accident in March 1990 and injured his 
knee, although the doctor doubted that was how he tore his 
lateral meniscus as shown on MRI.  

The veteran underwent a VA examination in January 2003 in 
part to address his varicose veins and left knee 
difficulties.  He gave a history of being evaluated for 
varicose veins and difficulty with the left knee.  He stated 
that after he had the surgery on his right varicose veins, he 
was recovering and was coming down some steps and slipped 
because of pain and injured his left knee.  Apparently this 
did not require a significant treatment and approximately 15 
or 20 years later he did have arthroscopic surgery on his 
left knee.  He stated that both of his knees bother him when 
he is ambulatory.  Physical examination revealed his knees to 
be stable.  His range of motion was full extension to 110 
degrees.  There was no flexion.  The pertinent diagnoses was 
a left knee condition postoperative status arthroscopic 
surgery as described above.  No opinion was given as to the 
etiology of these problems.  

The veteran testified in July 2003 regarding his left knee, 
he said he injured his left knee jumping off a deck during 
service.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for a left knee disorder.  There is no evidence of 
such a disability shown in service and the evidence reflects 
that he injured his knee after service.  Although he has 
claimed that he fell secondary to pain from his service-
connected varicose veins in the December 2003 VA examination, 
the evidence from the 1980's and 1990's suggests other causes 
for his knee problems.  These include records from February 
1983 suggesting a torn medial meniscus, with cause not given, 
and a twisting injury in August 1983 after he got out of the 
way of a car, though which knee was not specified in these 
records.  He was said to have hurt his left knee in a work 
related injury in October 1983 and had a car accident in 1990 
which possibly hurt his left knee.  The evidence does not 
suggest that the veteran's left knee problems were caused or 
aggravated by his service-connected varicose veins.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

B.  Left Leg Varicose Veins

The service medical records pertaining to left leg varicose 
veins were discussed above and were negative for any problems 
with the left leg.  There are no records showing evidence of 
any left leg varicose veins within a year after discharge.  
The earliest evidence of left leg varicose veins are not 
shown until records from 2000.  

VA treatment records from 2000 revealed that he was seen for 
complaints of pain in the left thigh, there was no diagnosis.  
VA treatment records from 2000 revealed ongoing treatment for 
the right leg varicose veins.  In July 2000 the veteran now 
complained of varicose veins of the left leg.  He was 
diagnosed the same month with left leg varicose veins.  He 
complained of pain in both legs.  No opinion regarding any 
relationship between the right leg and the left leg was given 
in these treatment records.

In May 2001 he underwent a VA examination for varicose veins.  
Although this examination addressed his right leg varicose 
veins, it also noted very small superficial varicosities 
along the medial aspect of the calf of the leg.  No opinion 
was given as to the etiology of the left leg varicosities.  

In September 2002 the veteran underwent physical therapy for 
edema for the left lower extremity.  

An October 2002 lay statement from the veteran's ex-wife 
stated that during her marriage to the veteran from 1967 to 
1969 she noticed large veins in the back of his left and 
right legs.  Although the left leg showed large knotted 
veins, no surgery was done on it.  

The veteran underwent a VA examination in January 2003 in 
part to address his varicose veins and left knee 
difficulties.  He gave a history of being evaluated for 
varicose veins and difficulty with the left knee.  He stated 
that after he had the surgery on his right varicose veins, he 
was recovering and was coming down some steps and slipped 
because of pain and injured his left knee.  Apparently this 
did not require a significant treatment and approximately 15 
or 20 years later he did have arthroscopic surgery on his 
left knee.  He stated that both of his knees bother him when 
he is ambulatory.  Physical examination revealed his knees to 
be stable.  His range of motion was full extension to 110 
degrees.  There was no flexion.  The pertinent diagnoses were 
varicose veins of the left leg involving the lesser saphenous 
vein as described above.  Also diagnosed was a left knee 
condition postoperative status arthroscopic surgery as 
described above and postoperative status hemmorhoidectomy and 
sphinterectomy.  No opinion was given as to the etiology of 
these problems.  

Private records from 2003 reveal that in May 2003 the veteran 
was seen for pain in the right leg, more pain in the left 
leg.  Physical examination revealed palpable DP pulses, edema 
bilateral.  He was diagnosed with varicose veins and mild 
lymph edema.  A June 2003 letter from a private doctor 
(Barnes) stated that he last saw the veteran in May 2003.  He 
had been following the veteran since a doctor's referral in 
June 2001 for edema of both lower extremities as well as 
superficial varicosities of the left lower extremities.  No 
opinion as to the etiology of the left leg edema was given in 
these records.  

The veteran testified at a July 2003 RO hearing in support of 
his numerous claims.  He stated that he was treated in 
service for right leg varicose veins but that the left leg 
also started bothering him the same way around 1968 about a 
month after the right leg was treated.  He admitted having no 
treatment in service for the left leg although he had 
symptoms of burning and stinging in it.    

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for left leg varicose veins.  There is no evidence 
of such a disability shown in service or within a year of his 
discharge from service and the evidence reflects that he did 
not develop any left leg varicose veins until around 2000.  
Although the veteran contended that he had left leg varicose 
veins and his wife also submitted a lay statement suggesting 
that she noted him to have large veins in his left leg during 
service, none of the medical evidence confirms the existence 
of left leg varicose veins until 2000.  The medical evidence 
likewise does not suggest that the etiology of these varicose 
veins are related to service or that they are related in any 
way to the service-connected varicose veins of the right leg.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

C.  Carpal Tunnel Syndrome

The service medical records pertaining to carpal tunnel 
syndrome were discussed above and were negative for any 
evidence of carpal tunnel syndrome affecting the upper 
extremities.

None of the post-service medical records prior to 2005 
revealed any evidence of carpal tunnel syndrome affecting the 
left upper extremity.  

A July 2005 private medical record revealed that the veteran 
was examined for complaints of pain in both wrists and 
forearms.  The doctor opined that the veteran has bilateral 
wrist and forearm pain possibly secondary to carpal tunnel 
syndrome.  He had normal nerve conduction studies and 
negative response to Cortisone injections at the carpal 
tunnel.  In October 2005 the veteran was re-examined and was 
diagnosed as having right carpal tunnel syndrome in October 
2004.  He related this to an injury when he was tossing a bag 
of mail onto a truck and was not using his left hand as much 
because of forearm pain from his military injury in the 
1960's.  Examination in October 2004 showed signs and 
symptoms of bilateral carpal tunnel syndrome.  He tried 
wearing splints and Cortisone injections.  Both have given 
him some relief of symptoms, but problems have persisted.  
Today he complained of pain in both wrists and forearms and 
numbness and tingling in his fingers.  These symptoms were 
made worse when he uses his hands.  On examination his arms, 
wrists, and hands were not swollen.  He had full range of 
motion of the elbows, wrists and digits.  He had positive 
provocative testing for carpal tunnel syndrome, no evidence 
of swelling or muscular atrophy.  The doctor opined that the 
veteran had signs and symptoms of bilateral carpal tunnel 
syndrome.  This followed the injury to his right arm in 2004, 
while in the postal service and an injury to the left forearm 
in the 1960's while in the military.  This appeared to be a 
permanent condition for the veteran.  

The report of a December 2005 VA peripheral nerves 
examination included a claims file review and examination of 
the veteran.  The purpose was to evaluate the veteran's 
service connection claim for carpal tunnel syndrome secondary 
to injury in the service.  The veteran stated that he stuck a 
pencil in the dorsum of the left forearm while in the 
service.  Review of the service medical records revealed a 
cyst was removed from the dorsum of his left forearm while he 
was in the services.  There was no mention of any 
complications surrounding this.  He described pain and 
intermittent numbness and tingling of the first 3 digits of 
both hands, primarily the dorsum of the hands.  He said the 
right wound began in 2004 and it was not clear exactly when 
the left wound began.  The examiner could not find any 
evidence of symptoms such as this in the service medical 
records.  The veteran said driving worsens his pain.  He did 
not have nocturnal awakening with tingling of his hands in 
the median nerve distribution, but did complain of pain and 
stiffness of his arms and hands when he awakens in the 
morning.  He had been evaluated by an orthopedist who 
specialized in hand problems and 2 letters from this doctor 
dated in July 2005 and October 2005 were in the claims file.  
This doctor was noted to state that the veteran has a 
bilateral carpal tunnel syndrome and related the right carpal 
tunnel syndrome to loading mail on a truck.  Although his 
nerve conduction studies were normal, this hand specialist 
still believed the veteran had bilateral carpal tunnel 
syndrome.  The veteran never had any surgery for carpal 
tunnel syndrome release.  He currently wore a wrist splint.  

Physical examination revealed that both wrists had full range 
of motion.  There was no swelling of the hands or of the 
forearms.  There was no pain to palpation of the wrist 
joints.  There were no atrophic changes involving the skin of 
the forearms or hands.  There was no Tinels involving 
percussion of the left, right or medial nerves of the wrist.  
Neurological examination revealed the veteran to appear to 
exert submaximal effort with giveaway weakness noted of all 
major muscle groups in both upper extremities.  There was no 
atrophy for circulation or ataxia of the upper extremities.  
Sensory examination revealed pain and touch sensations were 
intact in both upper extremities.  His reflexes in biceps, 
triceps and tendon jerks were 1+ and symmetrical.  The 
veteran was diagnosed with possible mild bilateral carpal 
tunnel syndrome.  Although it was the opinion of the examiner 
that this diagnosis was equivocal with normal 
neurophysiological testing and the symptoms of the veteran 
presented what appeared to be out of proportion to any 
objective findings.  It was the opinion of this examiner that 
this cannot be related to any injury or cyst removal of his 
left forearm while in service.  The reason for this was 
twofold.  First the examiner could not relate an injury to 
the dorsum of the left forearm to the development of carpal 
tunnel syndrome at this time.  Next the veteran's carpal 
tunnel syndrome although equivocal, was bilateral, making it 
difficult to relate this to an injury to the left forearm.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for a left carpal tunnel syndrome.  There is no 
evidence of such a disability shown in service or that it is 
secondary to his service-connected left forearm scar, which 
are residuals of a cyst removal.  None of the post-service 
medical records prior to 2005 revealed any evidence of carpal 
tunnel syndrome affecting the left upper extremity.  The 
examiner in the December 2005 VA peripheral nerves 
examination specifically stated that it was not possible to 
relate the veteran's carpal tunnel syndrome to his left 
forearm disorder.  None of the other medical evidence 
suggests that there was a relationship between these 
problems.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

D.  Depressive disorder

The service medical records pertaining to depressive disorder 
were discussed above and were negative for any evidence of 
psychiatric problems.  A May 1969 VA examination primarily to 
address right leg problems and stomach complaints noted that 
psychiatrically, he appeared dull, apathetic and engrossed 
with minor symptoms.  No psychiatric disorder was diagnosed 
however.   Post service records were otherwise negative for 
psychiatric problems until after 2002.   

In April 2002 the veteran underwent depression screening.  He 
denied having symptoms of depression for 2 or more 
consecutive weeks and denied 2 years or more when he felt sad 
or depressed most days.  He had not felt depressed or sad 
most of the time in the past year.  He had not been depressed 
in the past week and was currently not being treated for 
depression.  

The report of a June 2004 VA psychiatric treatment report 
revealed the veteran to be seen in the clinic with a 3 year 
history of depressive symptoms.  The veteran was vulnerable 
to this condition due to his chronic health problems, limited 
cognitive skills and impotence.  On examination he seemed to 
have borderline intellectual functioning.  He stuttered and 
frequently didn't understand questions.  He had a history of 
learning problems and had a delusion that a coworker was 
telling his medical condition to others.  He was diagnosed 
with Major Depressive Disorder, recurrent, severe with 
psychotic features.  He was also diagnosed with Axis II 
Borderline intellectual functioning.  

A June 2004 VA mental health record revealed complaints of 
the veteran feeling depressed all the time.  He reported 
depressed mood for the past 3 to 4 years.  He had been 
evaluated by urology for chronic urinary tract burning 
sensation and the etiology had not been found.  This has 
occurred since 1966 and has caused him emotional and physical 
distress.  He was distressed about the meatotomy procedure 
that was done to him in the service.  He said he hasn't 
functioned right ever since and has been impotent since 2003 
as Viagra was not effective.  He said a coworker went into 
his file and told everyone about his impotence and he 
overheard them talking and laughing about him.  The impotence 
has negatively affected his marriage and caused him to have a 
constant depressed mood for the past 4 years.  His main 
problem was insomnia.  He had difficulty getting to sleep and 
wakes up multiple times during the night.  He slept less than 
4 hours a night.  He reported feelings of guild, decreased 
interest, energy and loss of appetite.  He denied suicidal or 
homicidal ideation.  Examination and review of symptoms 
included depressive symptoms, general anxiety symptoms, 
social phobia symptoms and paranoid thoughts, specifically, 
he thought coworkers knew about his medical condition and 
were laughing at him.  Mental status revealed him to be well 
groomed, casually dressed, tearful, tense, guarded, 
frequently shifting in the chair, poor eye contact, tearful 
at time, covering his face in embarrassment several times.  
He complained of feeling depressed and had speech that was 
stuttering, slurred and hesitant.  His thought process was 
circumstantial.  He was said to have a 3 year history of 
depressive symptoms and was vulnerable to this condition due 
to his chronic health problems, limited cognitive skills and 
impotence.  On examination he seemed to have borderline 
intellectual functioning as he stutters and frequently did 
not understand questions asked.  He also had delusions that 
coworkers were telling his medical condition to others.  He 
was diagnosed with major depressive disorder, recurrent, 
severe with psychotic features.  

In January 2005  the veteran was seen at the VA mental health 
clinic with complaints that the VA medical personnel were 
laughing at him and that people were making Viagra jokes 
about him.  His wife reported that he had been depressed for 
years.  He has been taking sick leave at work to avoid 
confronting his peers.  He clearly had regressed since the 
last time this doctor had seen him.  Mental status 
examination revealed him to be significantly paranoid.  He 
was diagnosed with major depression with psychotic features.  

A February 2005 postal psychiatric examination revealed that 
the veteran developed major depression, which has been 
present 4 to 5 years and over the past 18 months this has 
progressed to paranoid psychosis that incorporates his work 
area.  

The report of a March 2005 VA psychiatric examination began 
with the veteran saying that he felt drowsy this morning and 
said he took his medications, forgetting he had an 
appointment.  He said he still feels depressed and was in a 
sad mood all the time.  He said this has been going on for 
about 3 to 4 years and attributed it to the problems he had 
with his health.  He reported a fair appetite and felt 
bloated alot.  He ate 2 meals a day.  He said he thought he 
gained some weight in the past 6 months.  He reported a sleep 
impairment if he doesn't take his medications.  He feels he 
is very depressed virtually every day.  He said he enjoyed 
lying down and resting.  He reported diminished libido.  He 
denied suicidal or homicidal ideations or hallucinations.  He 
did report considerable amounts of delusional material.  He 
was convinced that people were trying to hurt his feelings.  
When asked about delusions of thought broadcasting he said he 
didn't know because he avoids people, but did feel that 
religious programs on TV spoke directly to him.  He was 
married to his second wife for 15 years.  They have not been 
getting along well but lately they seemed to be doing a 
little better.  He currently was on sick leave from work 
secondary to depression.  Mental status examination revealed 
him to be casually groomed, fully cooperative.  He gave no 
reason about the information he provided.  He appeared rather 
lethargic.  Eye contact was limited, speech was slow, mood 
was depressed and affect was restricted.  Thought processes 
and associations were logical and tight, with no loosening of 
associations noted.  There was no confusion.  He was oriented 
in all spheres.  His memory was grossly intact.  He denied 
hallucinations.  Ideas of reference and some persecutory 
ideations were noted as was a delusion of receiving special 
messages.  Insight was limited and judgment was adequate.  
The Axis I diagnosis was major depressive disorder, single 
episode, severe, with psychotic features.  The examiner did 
not find evidence of another psychiatric disorder in this 
examination.  

A March 2005 addendum reflects that the doctor stated that he 
had the opportunity to review the claims file and the 
examination and did not find any evidence that the veteran's 
major depressive disorder with psychotic features was 
secondary to any service-connected disability. 

Evidence dated in June 2006 and January 2007 referred to 
symptoms and stressors from PTSD which was diagnosed and for 
which service connection is now in effect.  These records 
made no reference to major depressive disorder, but the 
January 2007 did associate symptoms of severe depression with 
his PTSD.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for a depressive disorder.  There is no evidence 
of such a disability shown in service.  Although there was 
some medical evidence in 2004 suggesting that the veteran may 
be experiencing some psychological distress from his service-
connected problems, particularly his genitourinary tract 
problems, the opinion from the examiner in the March 2005 VA 
examiner reflects that the doctor stated that he had the 
opportunity to review the claims file and the examination and 
did not find any evidence that the veteran's major depressive 
disorder with psychotic features was secondary to any service 
connected disability.  The opinion of the March 2005 VA 
examiner outweighs the evidence from 2004, as this examiner 
had the opportunity to review the evidence in the claims file 
as well as examine the veteran.   

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  



IV.  Increased Rating for Left Forearm Scar (initial staged), 
Left Testicle, Meatotomy and Varicose Veins 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the appellant's claim is to be 
considered. In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2006).

Service connection for right leg varicose veins was granted 
in a June 1969 rating that assigned a noncompensable rating.  
The rating was subsequently increased to 10 percent disabling 
in a July 1975 rating.  He filed his claim for an increased 
rating for varicose veins in January 2001.  He filed his 
claim for service connection for his left forearm in June 
2002 and for his left testicle and meatotomy in June 2003.  
In a January 2004 rating the RO granted service connection 
for the left forearm disorder, the meatotomy and left 
testicle disorders and assigned initial noncompensable 
ratings for all these disorders.  The veteran appealed this 
rating.  The RO is noted to have granted a staged 10 percent 
rating for the left forearm scar effective February 25, 2004, 
with the initial rating still at 0 percent.  

Among the pertinent evidence submitted in conjunction with 
the veteran's claims on appeal of these issues are as 
follows.   

A.  Left Forearm Scar

The left forearm disability has been rated by the RO under 
both Diagnostic Codes 5019 for bursitis and 7805 for 
scarring.  

Under Diagnostic Code 5019, bursitis will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative. In turn, degenerative arthritis is rated under 
Diagnostic Code 5003.

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbation. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).

Regarding the rating for scarring, during the pendency of 
this appeal, regulatory changes amended the VA Rating 
Schedule, 38 C.F.R. Part 4, including the rating criteria 
applicable to skin disorders.  The revised regulations became 
effective on August 30, 2002. See 67 Fed. Reg. 45,590 - 
45,599 (July 31, 2002).  Among numerous changes made to 38 
C.F.R. § 4.118 under the rating criteria effective on August 
30, 2002 were diagnostic codes specific to acne (Diagnostic 
Code 7828), disfigurement of the head, face or neck 
(Diagnostic Code 7800), disfigurement of areas other than the 
head, face, or neck (Diagnostic Codes 7801 and 7802), and 
scars that are unstable or painful, or otherwise limit motion 
(Diagnostic Codes 7803, 7804, and 7805).  These revised 
rating criteria are codified in 38 C.F.R. § 4.118 (2006).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to 
August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement. 38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (20045).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part. A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.)  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2006).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

Regarding the left arm problems, service medical records show 
that in October 1967 he stated that he has lead in his left 
arm, which appears swollen.  He had considerable pain.  X-ray 
was within normal limits.  Plans were to remove the palpable 
foreign body.  In the same month he had a cyst removal of the 
left arm and had some tissue swelling but no infection.  He 
had his sutures from this removed in November 1967.  

Among the medical evidence submitted with his current claim 
was a July 2002, X-ray of the left forearm for complaints of 
continued pain and weakness of the left forearm, status post 
removal of a tumor in the past revealed the left radius and 
ulna to be intact, no fracture was noted and no periosteal 
reaction was noted.  The impression was normal left forearm 
study.  

In August 2002 he was seen in primary care with complaints of 
pain in his left arm.  He reported that a tumor was removed 
from the arm in 1967 and possible lead was removed as well.  
General medical examination revealed left arm pain with 
history of prior surgery.  

The report of a December 2003 VA examination addressed the 
veteran's left arm complaints in addition to other medical 
problems.  Examination of the left arm in this December 2003 
examination revealed there was an almost invisible 1 
centimeter linear scar located in the middle 1/3 of the 
middle portion with extensor surface of the forearm on the 
left side.  The veteran was right handed.  There was no loss 
of underlying tissue and no tenderness noted.  The veteran 
did state that this area hurts him but the examiner could 
find no evidence of pain on examination.  In reviewing the 
medical records, there was a note about the surgery on the 
forearm and from these records it apparently was an 
uneventful procedure and the veteran had no follow up after 
this procedure.  There was no mention of the veteran ever 
having any significant treatment or surgery while in the 
service.  

A February 2004 private office visit revealed that the 
veteran for intersectous syndrome which is a bursitis between 
the APL and wrist extensor tendons.  This was treated with an 
injection on 2 occasions with some relief of his symptoms.  

In August 2004 the veteran underwent a private examination of 
left forearm pain.  He had a history of an injury to the left 
forearm in service and said he was stabbed there by another 
soldier with a pencil and the lead broke off deep in his 
forearm.  The lead was later removed with a separate 
incision.  Since then he's had aching and pain in the left 
forearm.  He described pain as being a dull ache in the area 
that was injured.  It did not radiate proximally or distally.  
He did not describe any paresthesias of the hand.  He had a 
thumb spica splint that did help a little but he could not 
wear it to work.  He took Etodolac for pain, which did help.  
He had cortisone injections that may have temporarily 
improved his condition.  He described a weakness of the left 
hand grip, with some pain and fatigue during use.  

Physical examination revealed his left forearm was not 
swollen.  There was an area at the dorsal mid forearm that 
was tender to the touch.  Symptoms in this area were 
reproduced with resisted wrist and digital extension.  Thumb 
motion did not seem to affect this area.  He had full range 
of motion of the elbow, wrist and digits.  An MRI of the left 
forearm was normal.  The opinion was that the veteran 
sustained a penetrating wound to the left forearm in 1967 
with resulting mild chronic pain.  The condition was made 
better with splinting and medications but was probably a 
permanent condition.  This has resulted in some loss of 
strength and endurance.  

The report of an August 2004 VA examination of the joints to 
evaluate whether an increase was warranted.  The veteran had 
been diagnosed with some bursitis in the left forearm.  The 
examiner was asked to comment on any relation between that 
and the left forearm foreign body removal in the 1960s.  He 
gave a history of injury to the forearm in the 1960's when he 
was stabbed with a lead pencil.  This was done in the 
extensor compartment of the dorsum of the left forearm, 
probably halfway between the wrist and elbow.  He was taken 
to surgery for removal of the remnant of the pencil which was 
left inside his forearm.  Since then he has had on and off 
symptoms of pain, and swelling in the left forearm.  This has 
really gotten worse over the last 3 to 4 years.  He 
complained of swelling in his left forearm and any time he 
uses the muscles of his left forearm to move his hand and 
wrist, it aggravates the swelling and pain in the left 
forearm.  He was right handed but recently injured the right 
hand, which prompted him to use the left hand more, which in 
turn exacerbated his symptoms.  He had no wounds and said 
this pain is manageable with over the counter medications.  
However he could not perform any labor activities with his 
left arm because of the injury.  He currently worked as a 
mail sorter and could do this work because it was lightweight 
and did not stress his muscles much.  He could perform 
activities of daily living in the house without much 
difficulty and people in the house helped him with chores.  
He did not complain of any radiation of his pain towards his 
elbow or wrist.  He did not use a brace, cane or anything of 
that nature.  

Physical examination revealed some swelling on the region of 
the surgery on the dorsum of the left forearm in the extensor 
compartment.  It was minimally fluctuant and it seemed to be 
more solid scar mass.  It measured 3 by 4 centimeters 
surrounding the incision with the previous surgery, which was 
well healed.  This swelling area was very tender to 
palpation.  He said the more it was manipulated, the more it 
hurt.  He could perform the motor function of his hands and 
wrists but any action which required him to use his extensors 
of the wrist or the fingers caused these muscles to glide up 
against the scar tissue and bursitis and caused pain.  He had 
5/5 muscle strength but once again it did cause pain in the 
forearm to use the muscles that were tested.  He was 
otherwise neurovascularly intact.  X-rays showed no bony 
abnormality of the forearm.  The assessment was post 
traumatic bursitis of the left forearm and scar mass.  The 
veteran developed some scarring in the region of this foreign 
body removal, which was now limiting his function of the left 
forearm.  There was also a bursitis component as he described 
the swelling that comes and goes and fluctuates depending on 
his activities and also responded to anti inflammatories.  
The examiner thought the bursitis in his left arm was more 
likely related to his past injury and surgery, but now that 
the right arm was injured, and he had to use the left arm 
more, his symptoms were worsening.  The claims file was noted 
to be available and X-ray of the left forearm and wrist 
revealed no acute bony or joint abnormalities.  

Analysis

Initial Compensable Rating prior to February 25, 2004

With consideration of reasonable doubt, the Board finds that 
the evidence suggests that the veteran is entitled to an 
initial 10 percent rating for the veteran's scar of the left 
forearm.  There is evidence that this scar more closely 
resembles either a tender and painful scar or a scar that is 
superficial and painful on examination, which would warrant a 
10 percent rating under either the old or new Diagnostic Code 
7804.  Although the December 2003 VA examination did not 
suggest the scar was tender or painful on objective 
examination, there is other medical evidence prior to this 
examination suggesting the scarring was painful.  
Specifically the July 2002 X-ray report and the August 2002 
treatment record suggested the presence of left arm pain in 
the region of the scar.  

However there is no evidence suggesting that prior to 
February 2004, the scarring caused a compensable limitation 
of motion of the left forearm or involved any muscle damage 
that would warrant a higher rating either under the old or 
new scar criteria or would invoke consideration of a higher 
rating under the Diagnostic Codes for muscle damage.  
Likewise the lack of compensable limitation of motion or X-
ray evidence of arthritis renders a higher rating under 
Diagnostic Code 5019 for bursitis inapplicable.  

Thus the evidence warrants a 10 percent initial rating, but 
no more for the left forearm scarring prior to February 25, 
2004.  

Rating in Excess of 10 Percent Disabling as of February 25, 
2004.  

As noted above the evidence reflects that the veteran is 
entitled to a 10 percent rating for the left arm scarring, as 
it is shown to be tender and painful.  However a rating in 
excess of this is not warranted.  

The evidence does not reveal loss of motion due to the scar 
mass, as the most recent private examination of August 2004 
revealed a full range of motion of the elbow, wrist and 
digits.  Thus a rating in excess of 10 percent based on loss 
of motion of the forearm is not warranted according to this 
evidence from August 2004.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207 (2006).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5019.  Likewise a compensable rating under the 
Diagnostic Code for bursitis is not applicable.  The primary 
symptom shown with this injury was pain and occasional 
swelling of the forearm.  The evidence, particularly the 
August 2004 VA examination also does not reflect evidence of 
muscle damage, although a 'bursitis component' was noted.  
However, this bursitis component was sporadic and was 
described as the occasional swelling that fluctuates 
depending on his activities, but did not clearly give a range 
of motion.  Although range of motion was not given in the 
August 2004 VA examination, the private examination from 
around the same time is again noted to have been full.  Thus 
the evidence continues to be consistent with a 10 percent 
rating for a painful and tender scar affecting this region.  
There is also no evidence that the area of this scar exceed 
12 square inches (77 square centimeters).

In sum the Board finds that a 10 percent rating is warranted 
for the left forearm disorder dating back to initial 
entitlement to February 25, 2004, but the evidence is against 
a rating in excess of 10 percent at any time.   

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

B.  Meatotomy and Left Testicle 

Here, ventral meatotomy residuals are rated (by analogy to 
stricture of the urethra) zero percent (or noncompensable) 
under Code 7518.  In every instance where the schedule does 
not provide a zero percent rating for a diagnostic code, a 
zero percent rating shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Stricture of the urethra will be rated as a voiding 
dysfunction. 38 C.F.R. § 4.115b, Code 7518.  Voiding 
dysfunction is further classified as involving urine leakage, 
urinary frequency, or obstructive voiding.  38 C.F.R. § 
4.115a.  For urinary leakage, a 20 percent rating is 
warranted where the condition requires the wearing of 
absorbent materials which must be changed less than two times 
per day. Id.  The criteria for rating urinary frequency 
specify that a 10 percent rating is warranted where there is 
a daytime voiding interval between two and three hours, or 
awakening to void two times per night.  A 20 percent rating 
is warranted where there is a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night. Id.  Obstructed voiding with or without 
stricture disease requiring dilatation 1 to 2 times per year 
warrants a noncompensable rating.  Marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one of the following warrants a 10 
percent rating: (1) post void residuals greater than 150 cc; 
(2) uroflowmetry; marked diminished peak flow rate less than 
10 cc/sec; (3) Recurrent urinary tract infections secondary 
to obstruction; or, (4) Stricture disease requiring periodic 
dilation every 2 to 3 months. Id.

The veteran's service-connected left testicle disorder is 
rated by the RO as noncompensably disabling under Diagnostic 
Code 7523.  Diagnostic Code 7523 provides for a 
noncompensable rating for complete atrophy of one testis.  
For complete atrophy of both testes, a 20 percent rating is 
assigned. 38 C.F.R. § 4.115b (2006).

The Board will also consider the appropriateness of 
evaluating the service-connected testicle disorder under 
Diagnostic Code 7525 (epididymo- orchitis, chronic only).  
Under that Code, a rating may be assigned as for urinary 
tract infection.  A 10 percent evaluation may be assigned 
when the urinary tract infection requires long term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  A 30 percent rating is 
assigned for recurrent symptomatic infection requiring 
drainage, frequent hospitalization (greater than 2 
times/year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2006).  
If there is poor renal function, the disability is rated 
under the criteria for "renal dysfunction" rather than 
"urinary tract infection." 38 C.F.R. § 4.115a (2006).

Service medical records addressing genitourinary problems 
reveal that the veteran was seen in urology and had 
persistent burning with urination and burning at the head of 
the penis.  He had a meatotomy in November 1965.  In May 1966 
the veteran had complaints of a strangled left testicle and 
was diagnosed with atrophic left testicle probably secondary 
to trauma.  In February 1969 he was treated for anterior 
urethritis.  

Among the medical evidence submitted with his current claim 
are private treatment records from 1999 to 2000, that reveal 
treatment for urology and prostate.  A March 1999 urological 
evaluation revealed him to have recurrence of irritative 
symptoms, urgency, frequency and mild dysuria.  He though his 
prostatitis infection was returned.  His genitalia were 
negative, testicles were descended and there was no hernia or 
inguinal adenopathy.  

A July 1999 urological evaluation revealed the veteran to be 
having a slight flare up of bladder irritative symptoms for 
about one week to 10 days.  He was started on doxycycline and 
was doing much better, with mild symptoms of prostatism.  His 
erectile dysfunction had responded to Delatestryl in the past 
and was now responding well to Viagra.  

A January 2000 urological evaluation revealed the veteran had 
some dysuria and questionable flare up with prostatitis and 
past history of prostatitis.  He also had erectile 
dysfunction and responded to Viagra.  Physical examination 
revealed his genitalia was negative, his testicles were 
descended and no hernias.  There was no inguinal adenopathy.  
Urinalysis was negative.  He was prescribed Doxycylcine for 
30 days, but on checkup in February 2000 it was not working.  
A March 2000 urological evaluation revealed he was still 
having some discomfort in the right testicle.  This was 
present now for about 6 weeks.  Shortly after, he was in 
before he had prostatitis.  He did not respond to Doxycycline 
but irritative symptoms have essentially cleared with 
Noroxin.  Physical examination revealed him to have erectile 
dysfunction which has responded to Delatestryl and Viagra.  
His abdomen was soft, no masses, no CVA tenderness, no 
organomegaly, genitalia, negative testicles descended, no 
hernias, no inguinal adenopathy.  His testicle was somewhat 
atrophic on the left.  His right testicle, epididmis was very 
sensitive to palpation with minimal induration probably 
appeared to have a very low grad epididymis on the right 
side.  In August 2000 he underwent a urological evaluation 
and was unchanged since the last visit.  The physical 
examination findings were unchanged from those in March 2000.  

A November 2001 private doctor's letter revealed the 
veteran's history of prostatitis.  He noted a history of 
being seen in the office in 1979 and reported his treatment 
in the Navy for perineal discomfort and dysuria.  He had a 
meatotomy done in the Navy in April 1966.  The doctor 
suspected his dysuria and irritative symptoms were related to 
prostatitis at this time.  He has continued over the years to 
have recurrent episodes of prostatitis, responded to 
antibiotics etc cetera.  The symptoms he experienced today 
whenever he does have a flare-up with the prostate infection 
or similar to those he had back in service in the 1960's.  
The most recent examination was this summer.  He had very 
mild symptoms of prostatism and mild flare-up of prostate 
infection in July which responded to treatment.  

In November 2002 the veteran was seen for complaints of 
burning with urination, and he requested a refill of Cipro 
for his urinary complaints.  

The veteran underwent a VA examination in January 2003 to 
address multiple medical complaints including his urinary 
problems.  He was also noted to have been treated for urinary 
tract problems in the service and continued to have dysuria 
and nocturia time 1 and some hesitancy of stream.  He was 
currently taking antibiotics for urinary tract.  The rest of 
the examination addressed other medical problems besides his 
genitourinary complaints.

The report of a December 2003 VA examination of the 
genitourinary and gastrointestinal system indicated hat the 
veteran reported burning that started in the mid 1960's.  
This dysuria was severe and he underwent a meatotomy.  He 
reported that the burning worsened after the surgery.  He had 
been followed by a doctor in Little Rock for 20 years and was 
on longstanding antibiotic therapy.  He had bilateral 
testicular pain that would come and go and was worse on the 
left than the right.  He also reported erectile dysfunction 
that started approximately the same time as the burning.  He 
was able to have partial erections and intercourse until the 
late 1980's, early 1990's when he had no erections at all.  
He was previously treated with Viagra and injection therapy 
by his doctor but the veteran reported that this subsequently 
failed.  His past medical history was negative for diabetes, 
hypertension or coronary artery disease.  He did have 
varicose veins and past surgical history of bilateral 
inguinal hernia surgery.  

Physical examination revealed a normal male phallus, 
bilateral descended testicles. The left testicle was small 
and atrophic, approximately 15 grams.  The right was normal 
and larger, approximately 30 grams.  His left testicle was 
slightly tender to palpation.  The examiner opined that the 
erectile dysfunction was likely due to his prostatitis.  It 
however may be due to his chronic urethritis that he was 
having, but he did not have any other medical conditions that 
may be causing this problems.  It was likely idiopathic in 
nature.  The assessment was urethral pain post meatotomy.  
This problem has been persisting for almost 40 years.  The 
pain appeared to persist before his surgery and was worse 
after the surgery, but this examiner did not think the 
surgery had anything to do with his pain.  The examiner did 
not know the etiology of the veteran's chronic urethral pain.  
Also diagnosed was bilateral testicular pain probably related 
to epidymo-orchitis.  The chronic antibiotic therapy was 
probably the successful treatment in keeping this down.  The 
different sizes of his testicles may be related to his prior 
hernia surgery.  

Analysis

Although the veteran has symptoms from his meatotomy or left 
testicle atrophy that would warrant a compensable rating 
under the Diagnostic Code for obstructive symptomatology 
including weak stream urinary infections, based on the 
evidence of ongoing problems with urinary tract infections 
treated with long term antibiotics these symptoms are shown 
by the medical evidence to be related to his service 
connected prostatitis and the RO in its March 2002 Hearing 
Officer's decision has evaluated his service-connected 
prostatitis based on the criteria for urinary tract infection 
in assigning a 10 percent disability rating for that 
particular disorder.  Likewise he also receives a 
noncompensable evaluation for erectile dysfunction as 
secondary to prostatitis.  Thus, the Board would violate the 
rules against pyramiding if the meatotomy were evaluated on 
the criteria for urinary tract infections or erectile 
dysfunction.  See 38 C.F.R. § 4.14 (2006).

Thus the only criteria left to consider remains that 
regarding a voiding obstruction or voiding dysfunction.  He 
is not shown to have obstructed voiding requiring dilation, 
and there is no indication of symptoms other than some 
hesitancy of stream, with dysuria and nocturia time 1.  Thus 
a compensable rating is neither warranted for the residuals 
of meatotomy under either of the criteria for voiding 
dysfunction or obstruction.  

Regarding the atrophic left testicle, the veteran is 
currently shown to be in receipt of a 0 percent rating which 
is the maximum rating under Diagnostic Code 7523 for complete 
atrophy of one testis.  He is also shown to be in receipt of 
a special monthly compensation for loss of use of a creative 
organ under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350(a), 
which was granted in the January 2004 rating on appeal.  
There is no schedular basis for a higher rating for this 
disorder than that which has already been assigned.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

C.  Varicose Veins

Under Diagnostic Code 7120, varicose veins warrant a 
noncompensable evaluation if they are palpable and 
asymptomatic.  A 10 percent evaluation is warranted for 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is warranted for persistent edema incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent 
evaluation is warranted for varicose veins manifested with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  Where symptoms are 
characterized by persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration the 
criteria affords a 60 percent evaluation.  To warrant a 100 
percent evaluation, varicose veins must be manifested with 
massive board-like edema with constant pain at rest.

A note following the diagnostic code indicates that these 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluate each extremity 
separately and combine under 38 C.F.R. § 4.25 using the 
bilateral factor, 38 C.F.R. § 4.26, if applicable.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2006).

Regarding right leg varicose veins, service medical records 
reveal that beginning in April 1968 he was seen for 
complaints of hurting on the right back of his knee.  In 
October 1968 he had pain in lower right leg, lesser saph 
varicosities with surgery after deployment.  In January 1969 
he was assessed with large varicose veins, right upper 
posterior calf.  In February 1969 he underwent a phlebectomy 
of the varicose veins of the right leg.  

In March 1969 he was prescribed with one pair elastic 
stockings and garter belt ordered as recommended.  In 
February 1971 his right lower leg was painful and there were 
considerable varicosities.  In December 1977, he had pain in 
the right leg, and was diagnosed with recurrent 
veins/varicosities.  

VA treatment records from 1974 to 1975 dealt with varicose 
veins of the right leg behind the right knee, which became 
painful and he underwent excision of the right leg varicose 
veins in November 1974.  He was also treated for right leg 
varicose veins through 1976.  

VA treatment records from 1990 for the skin, veins and left 
finger.  In March 1990 he was treated for venous stasis of 
the right leg (dermatology) and presented for evaluation of a 
nodule on the areas.  He was examined for dermatofibroma 2 
millimeters in diameter.  

Among the medical evidence submitted with his current claim 
are VA treatment records from 2000 that revealed ongoing 
treatment for the right leg varicose veins.  In July 2000 the 
veteran wanted compression stockings and was sent to see the 
vascular surgeon.  In August 2000 he consulted with vascular 
surgery, fitted with the below the knee Jobst stockings for 
the right leg as well as the left leg which had also been 
diagnosed with varicose veins in June 2000..  

In May 2001 he underwent a VA examination for varicose veins.  
The veteran's problems with varicose veins of the right leg 
were noted.  He had a history of high ligation and stripping 
of greater saphenous vein in 1968 and developed secondary 
varicosities on the back of the calf in 1974.  He never had 
any significant ulceration or eczema problems.  There was no 
significant history of edema.  He had worn support hose and 
said unless they are full stockings they are uncomfortable 
and he does not wear them.  He seldom wore them at night but 
did wear them sometimes during the daytime.  They apparently 
gave him only slight relief.  He worked at a job where he was 
on his feet all day long.  He elevated his legs at the end of 
the day to relax but did not actively seek this out to 
relieve pain or edema.  He stated his legs are more 
comfortable on the weekend when he does not have to stand on 
his feet all day.  

Physical examination revealed that he was ambulatory with 
normal gait and stance.  He had 3 well-healed small scars, 
one in the groin area, one on the medial aspect near the knee 
and one near the medial malleolus from his stripping and 
ligation.  The skin of his feet and legs were normal.  There 
was no evidence of remote or recent pressure ulceration or 
eczema.  There was no edema noted.  Peripheral pulses were 
good.  He did have some subcutaneous veins in a small area in 
the medial aspect of the thigh.  Also noted were very small 
superficial varicosities along the medial aspect of the calf 
of the leg.  Just below the popliteal posteriorly, there was 
a nest of very small varicosities, the largest being 3-4 
millimeters in diameter just beneath the skin.  The veteran 
was not wearing support hose on the day of the examination.  
The impression was varicose veins of the right leg, 
postoperative, status surgery time 2.  The veteran stated he 
does on occasion use compression hosiery.  He really does not 
seem to emphasize that elevation of the legs was used 
frequently for relief of discomfort.  

In June 2001 he complained of pain in both lower extremities 
with burning feet, with a history of vein stripping of the 
right lower extremity.  He used a support hose and stated 
that it rolls up and forms a tourniquet of his foot.  He had 
large varicose veins of the left lesser saphenous for almost 
its entire length.  He was scheduled to undergo Doppler to 
rule out deep vein thrombosis (DVT).  He was to continue 
support hose.  In July 2001 he had lymphadema of both lower 
extremities venous ultrasounds, negative for DVT.  The pain 
of the left lower extremities improved with elevations and 
support hose.  He complained of continued pain of the right 
lower extremity especially with taking off support hose and 
at the locations of vein stripping.  He was referred to 
physical therapy for compression therapy time 2 weeks and to 
continue elevations and support hose therapy.  

In August 2001 he had lymphadema of both lower extremities 
status post vein stripping of the right lower extremity.  

In April 2002 the veteran wanted to get leg compression 
treatment for his legs condition.  He stated that he gets 
pain in his legs, swollen legs for 5-6 months and was 
assessed with some swelling in his legs.  In June 2002 he was 
seen in prosthetics and was issued 3 pairs of thigh high 
compression socks.  

In August 2002 he was primarily seen for left arm complaints 
but was noted to be wearing thigh high TED hose and the 
diagnoses included varicose veins.  In November 2002 he was 
seen for a history of varicose veins and was wearing pressure 
support hose above the knees.  He continued to have pain in 
his legs, worse when standing.  The impression was varicose 
veins, flat feet and chronic pain.

The veteran underwent a VA examination in January 2003 to 
address multiple medical complaints including his varicose 
veins.  He stated that he has had varicose veins in both 
legs.  He had surgery on the right side in 1959 and 1974.  He 
still wore support hose when weightbearing.  He has not had 
any complications of ulceration or skin breakdown.  He did 
not have any significant swelling of the legs. .  His lower 
legs revealed no edema.  There was no evidence of ulcerations 
or increased pigmentation.  He did have a bilateral pes 
planus.  He had small healed surgical scars in the right leg, 
consistent with a ligation and stripping of the greater and 
lesser saphenous veins.  He had some residual varicosity 
located in the mid portion of the posterior aspect of the 
calf on the left leg, the largest being less than 1 
centimeter in diameter.  On the right side he had an area of 
very small superficial varicosities located in the popliteal 
area of the posterior aspect of the leg.  Otherwise no 
significant varicosities were noted.  The diagnosis was 
postoperative status varicose veins of the right leg with 
small residuals in the popliteal area.  

A June 2003 letter from Dr. Barnes stated that he last saw 
the veteran in May 2003and pointed out the veteran's 
complaints of marked pain of both legs and swelling treated 
with elevations and support hose.  He also received 
compression therapy.  The doctor opined that the veteran's 
pain and swelling would be lifelong and in order to prevent 
stasis ulceration and dermatitis as it was crucial to keep 
his legs elevated as much as possible and wear support hose.  
The doctor indicated that the veteran was in continued pain 
and swelling over the 2 year period in spite of therapy.  

The veteran testified in July 2003 regarding his varicose 
veins, that his right leg tires easily and was noted to be 
wearing support hose at the hearing.  He testified that he 
has problems with edema of the right leg and that his doctor 
has been unable to reduce the edema for the past 2 years.  He 
indicated that he still worked at the United States Post 
Office.  

A February 2004 VA record revealed he was seen in vascular 
surgery for complaints of pain in his legs.  He had a long 
history of bilateral varicose veins and was treated with 
thigh high Jobst stockings.  He wore hose 7 days a week and 
only removed them for showering or sleeping.  He reported 
still having pain in his legs which was not normally felt at 
rest, but was felt when he walks.  His pain was worse 
immediately after he was finished walking.  He reported that 
his legs feel constantly swollen and edematous.  He elevated 
his feet at night on foam pads.  There was no fever, swelling 
erythema, redness, mottling or other signs of DVT.  There 
were no ulcers.  Physical examination revealed his feet were 
pink and warm bilaterally.  Pulses were palpable except for 
the right posterior tibial which could be found on Doppler.  
1+ pitting edema was seen bilaterally in the lower 
extremities.  His pulses on the right were Doppler on PT and 
2+ on DP.  His left pulses were both 2+ on PT and DP. 

The veteran underwent a VA examination in January 2005 for 
his veins.  Again the history was given of his having 
undergone venous stripping of the right leg twice, most 
recently in 1974.  He complained of constant aching and 
burning of the entire right lower leg.  He was seen in the 
primary care clinic had had been given Etolac 400 days twice 
daily without relief.  He had intermittent swelling.  He wore 
hose daily.  He worked at the post office and had both a 
walking and driving route.  He was not able to elevate the 
leg during the day.  He did use a foam pillow in the 
evenings.  He lost about 3 months of time due to the leg over 
the past year.  He denied ulcerations.  Physical examination 
of the right leg revealed 3 centimeter horizontal scars, one 
being at the medial ankle, one in the popliteal fossa and one 
in the proximal medial thigh.  All scars were well healed and 
non tender.  He had multiple tortuous varicosities of the 
entire leg measuring up to 1 centimeter in greatest width.  
More varicosities were noted in the popliteal fossa region as 
well as the mid calf area.  The areas were tender to touch.  
No cords were palpable.  He had no ulceration or stasis 
pigmentation.  He did have dry scaly skin about the lower leg 
as well as slight edema of the lower leg and ankle.  His gait 
was unremarkable.  He was diagnosed with postoperative 
varicose veins of the right leg.  

Based on review of the evidence, the Board finds that with 
application of reasonable doubt, the evidence warrants a 20 
percent rating for the right leg varicose veins.  There is 
evidence that the leg has had persistent problems with edema, 
particularly seen in the medical records and VA examinations 
beginning in 2002.  This edema is shown to have been only 
partially relieved by elevation and the veteran has 
progressed from occasional use of support hose to wearing 
thigh high Jobst stockings all the time, except for showering 
and sleeping.  The June 2003 letter from Dr. Barnes indicated 
that the veteran's pain and swelling would be lifelong, 
although it was treated with elevations and support hose.  He 
needed to keep his leg elevated and/or wear support hose as 
much as possible to avoid stasis ulceration and dermatitis.  
The findings from the most recent VA examination of January 
2005 revealed some dry scaly skin around the lower leg and 
some slight edema of the leg and ankle.  The evidence 
described above, including the January 2005 VA examination 
however fails to show the right leg varicose veins to result 
not only in persistent edema, but also with statis 
pigmentation or eczema, with or without ulceration.  Thus, a 
40 percent rating is not shown to be warranted by the 
evidence.  

In sum, the Board finds that a 20 percent rating but no more 
is warranted for the veteran's service-connected right leg 
varicose veins.  

Extraschedular

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
that the veteran's service connected disabilities at issue 
have resulted either in frequent hospitalizations or 
interfered with his employment.  

V.  Effective Date for Service Connection for Prostate

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2006).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim. 38 C.F.R. 
§ 3.155 (2006).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 38 C.F.R. 
§ 3.157 (2006).

In a document dated and received on May 29, 2001, the veteran 
submitted a document stating that he wished to claim service 
connection for a "penis condition."  This was accepted by 
the RO as a claim for service connection for prostatitis in 
an October 2001 rating decision that denied service 
connection for this condition.  Subsequently the veteran 
submitted VA medical evidence regarding his prostate 
condition dated from 1978 and 1979, and the RO denied the 
claim again in October 2001 on the basis that new and 
material evidence had not been submitted.  The veteran 
submitted additional medical evidence, a private doctor's 
letter dated in November 2001, which the RO in a November 
2001 rating decision again denied on the basis that new and 
material evidence had not been submitted.  The veteran 
initiated appeal of this decision and the earlier rating 
decision, by filing a Notice of Disagreement in January 2002, 
and in a March 2002 Hearing Officer's decision, the RO 
granted service connection for prostatitis and assigned a 10 
percent rating effective the May 29, 2001 date of this claim.  

A review of the evidence reflects that prior to May 29, 2001, 
there were no prior final denials of service connection for a 
prostate condition.  Therefore, because this effective date 
issue stems from an original grant, the provisions of 38 
C.F.R. § 3.157 do not apply in this instance and receipt of a 
report of examination or hospitalization by VA or uniformed 
services cannot be accepted as an informal claim in this 
matter. 38 C.F.R. § 3.157 (2006).  Thus the Board must 
determine whether a prior communication submitted by the 
veteran could constitute an informal or formal claim for 
service connection for prostatitis earlier than May 29, 2001.  

A review of the communications sent by the veteran prior to 
this date reflects that none of the communications made 
reference to either a "penis condition" or prostate 
condition or any other genitourinary condition that could be 
construed as either an informal claim within one year prior 
to May 29, 2001.  Nor is there evidence of any communication 
that could be construed as a formal claim for service 
connection for this prostate condition.  The written 
statements and claims submitted prior to May 29, 2001 all 
pertain either to a varicose vein condition of the right leg, 
to a stomach condition or for a right inguinal hernia.  

In sum, an effective date prior to May 29, 2001 for the grant 
of service connection for prostatitis is not warranted.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for gastritis has 
been received and the claims is reopened.  To this extent, 
the appeal is granted.

New and material evidence sufficient to reopen the 
appellant's claim for service connection for left inguinal 
hernia has been received and the claims is reopened.  To this 
extent, the appeal is granted.

An initial 10 percent rating for residuals of an injury to 
the left forearm with scarring and bursitis is met prior to 
February 25, 2004, subject to the laws and regulations 
governing the award of monetary benefits.

A current rating in excess of 10 percent for residuals of an 
injury to the left forearm with scarring and bursitis is 
denied.

An initial compensable rating for atrophic left testicle is 
denied.

An initial compensable rating for residuals of meatotomy is 
denied.

A 20 percent rating for right leg varicose veins is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for left leg varicose veins is denied.  

Service connection for a left knee disorder is denied.  

Service connection for major depressive disorder is denied.  

Service connection for left hand carpal tunnel syndrome is 
denied.  

An effective date prior to May 29, 2001 for service 
connection for prostatitis is denied.  


REMAND

As noted above, the claims for entitlement to service 
connection for a gastritis and for left inguinal hernia were 
reopened based on the receipt of new and material evidence.  
Although the veteran underwent a VA examination in December 
2003 that ostensibly included a claims file review prior to 
forming an opinion regarding the nature and etiology of his 
claimed stomach condition, this examination and the opinion 
rendered appears to not be based on a thorough review of the 
record.  

Specifically, in the history of the examination the veteran 
was said to have never had a GI bleed or to have undergone GI 
surgery, in spite of the evidence showing episodes of 
possible GI bleed including in service shown in August 1968, 
as well as the EGD procedures shown in the 1990's and later.  
Moreover, it appears that this examination, which encompassed 
additional disabilities besides the gastrointestinal 
complaints appears to have been a general medical 
examination, with an opinion regarding etiology that directly 
contradicts the opinions from the veteran's private 
physicians, including one who apparently specializes in 
gastrointestinal disorders.  An examination should be 
conducted by a specialist to address not only the etiology of 
the veteran's claimed gastritis, but to also address the 
claim for a colon condition to include residuals of a 
hemmorhoidectomy as secondary to the gastritis condition.  

In regards to the reopened left inguinal hernia, an 
examination is likewise necessary to clearly ascertain the 
nature and etiology of this claimed condition, particularly 
in light of the opinion from Dr. Betton in the May 2003 
letter that links such a condition to treatment in service, 
and also in light of the service medical records themselves 
which in July 1968 gave a history of a left inguinal hernia 
three years earlier.  

In regards to the veteran's claim for entitlement to service 
connection for a skin rash claimed as tinea versicolor, the 
Board finds that an examination is necessary to ascertain the 
nature and etiology of this claimed condition.  The service 
medical records are positive for treatment of a rash on the 
left shoulder and neck in March 1967 and again in December 
1967 for a rash over his neck and shoulders which was 
diagnosed as tinea versicolor.  The post service records 
reveal further treatment for similar skin problems between 
1978 to 2002, which included a diagnosis of tinea versicolor 
in addition to other diagnosed skin disorders.  Finally, a 
July 2004 letter from the veteran's treating physician stated 
that he had treated the veteran for long term skin problems 
including an extensive tinea versicolor of the chest, back 
and upper extremities, which was technically a tinea 
corporis.  This doctor ventured a guess that what the veteran 
was treated for in service in 1967 and 1969 were probably 
episodes of Tinea Versicolor.  In light of such evidence an 
examination is necessary to clarify the nature of the 
veteran's skin complaints and ascertain their etiology based 
on review of the records.   

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
gastrointestinal (gastritis) disability, 
his colon condition (to include 
hemorrhoids) and his claimed left 
inguinal hernia.  The claims folder must 
be made available to the examiner(s) 
prior to the examination and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder(s) of the 
gastrointestinal system to include 
gastritis, and a colon disorder including 
hemorrhoids and if so what is the nature 
of these disorders?  In addition does the 
veteran have any current, chronic 
disorder(s) of the left inguinal region, 
to include an inguinal hernia, and if so 
what is the nature of this disorder(s)?  
The examiner should specify whether any 
disorder noted is congenital in nature or 
otherwise pre-existed service.  

For any identified disorder determined to 
be congenital or developmental in nature, 
or that may otherwise have pre-existed 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that (1) such disorder was 
aggravated (worsened), as the result of 
some incident of active service, or (2) 
whether any such disorder is due to the 
natural progression of a disease.  If the 
appellant's service aggravated or 
contributed to or accelerated any 
pathologic process of any congenital 
condition found, the examiner must state 
to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disability itself.  (3) For any 
identified disorder of the 
gastrointestinal system to include 
gastritis, and a colon disorder including 
hemorrhoids as well as a disability of 
the left inguinal region, to include an 
inguinal hernia, shown not to be 
congenital in nature or to have otherwise 
not preexisted service, the examiner must 
determine whether any diagnosed 
disability at least as likely as not 
began in service.  (4)  As regarding the 
colon disorder to include hemorrhoids, 
the examiner must indicate whether such 
disorder, even if it did not begin in 
service, whether it was caused or 
aggravated beyond natural progression by 
the gastritis condition.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

2.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed skin 
disorder, claimed as tinea versicolor.  
The claims folder must be made available 
to the examiner(s) prior to the 
examination and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder(s) of the skin?  For any 
identified disorder(s) involving the 
skin, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such disorders began 
during service, or if pre-existing were 
aggravated (worsened), as the result of 
some incident of active service.  The 
examiner must address the skin treatment 
findings shown in service and thereafter 
in addressing this question.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


